Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered March 15, 1995, adjudicating appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crimes of robbery in the first degree, criminal possession of stolen property in the fifth degree and menacing in the second degree, and conditionally discharging him for a period of 1 year, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency and giving it the benefit of every reasonable *173inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), including the complainant’s testimony that he knew appellant by name and that appellant w;as present throughout the robbery, we find the evidence sufficient to support the court’s finding that appellant participated in the robbery. Issues raised by appellant concerning the complainant’s credibility, including those that arose from the testimony concerning the statements given by appellant’s corespondents, as well as the complainant’s own testimony that he was not facing the four assailants when he heard appellant say "Q]et’s jump him”, were properly before the court, and we find no reason to disturb its determination (People v Bleakley, 69 NY2d 490, 495). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.